Citation Nr: 1512919	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 18, 1990, for a grant of service connection for coronary artery disease.

2.  Entitlement to initial ratings in excess of 30 percent from September 18, 1990, 100 percent from May 30, 2003, 60 percent from February 17, 2004, 30 percent from October 8, 2004, 60 percent from April 29, 2005, 30 percent from July 30, 2008, 60 percent from April 3, 2009, 10 percent from October 23, 2009, and 30 percent from July 20, 2012, for coronary artery disease.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970 and his awards and decorations include the Combat Infantry Badge and the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal has since been transferred to the RO in in Buffalo, New York.

The claim for higher initial ratings for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for coronary artery disease earlier than September 18, 1990.


CONCLUSION OF LAW

Entitlement to an effective date prior to September 18, 1990, for the grant of service connection for coronary artery disease, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's coronary artery disease claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The Veteran argues that an earlier effective date is warranted for his coronary artery disease because he was first treated for heart problems in either the late 1970's or early 1980's.  As such, he maintains that the effective date of service connection should be retroactive to his first treatment. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Here, the RO granted service connection for coronary artery disease effective from September 18, 1990 (i.e, the date that the record first showed him being diagnosed with coronary artery disease), and the Board cannot find any writing from the Veteran that acted as an earlier claim of service connection for coronary artery disease.  Moreover, and notwithstanding the Veteran's claims to the contrary and the actions by the AOJ, an effective date of an award of service connection is not based on the earliest medical evidence showing treatment for coronary artery disease, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Furthermore, the Board finds that the holdings in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III) are not applicable to the current appeal because the claims file does not show that this Veteran had an earlier claim of service connection for coronary artery disease denied because the presumption of herbicide exposure did not attach to his claim.  

Therefore, because the record does not show that Veteran filed a formal or informal application for service connection prior to September 18, 1990, VA is precluded, as a matter of law, from granting an effective date prior to September 18, 1990, for service connection for coronary artery disease and this appeal must be denied.


ORDER

Entitlement to an effective date prior to September 18, 1990, for service connection for coronary artery disease is denied.






REMAND

As reported above, the September 2011 rating decision granted service connection for coronary artery disease and rated it under 38 C.F.R. § 4.104, Diagnostic Code 7005, effective from September 18, 1990.  

In this regard, the criteria for rating diseases of the heart under 38 C.F.R. § 4.104 were amended effective January 12, 1998, and August 13, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 1997) and 63 Fed. Reg. 37779 (July 14, 1998).  

Under the old rating criteria, a 100 percent evaluation was warranted during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.; and, after 6 months, following acute illness, residuals included congestive heart failure or angina on moderate exertion or more than sedentary employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A 60 percent evaluation was warranted following typical history of acute coronary occlusion or thrombosis, as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  Id.  And, a 30 percent evaluation was warranted following typical coronary occlusion or thrombosis or with history of substantiated anginal attack and ordinary manual labor was feasible.  Id. 

Under the new rating criteria, a 100 percent rating is warranted for documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 30 percent rating is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or shows evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  And, a 10 percent rating is assigned when workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  Id.  

However, while the AOJ provided the Veteran with notice and adjudicated this rating claim under the new rating criteria, it neither provided him with notice nor rated his coronary artery disease under these old rating criteria.  See 38 C.F.R. §§ 19.29, 19.31 (2014), Bernard v. Brown, 4 Vet. App. 384, 393 (1993); Also see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Therefore, the Board finds that a remand to take this action is required.

The record show the Veteran receives ongoing medical care.  Therefore, while the appeal is in remand status his outstanding contemporaneous VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

Given the above development, the Board also finds that while the appeal is in remand status the Veteran should be provided with a VA examination to ascertain the current severity of his coronary artery disease.  See 38 U.S.C.A. § 5103A(d) (West 2014). 

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file any of the Veteran's outstanding VA treatment records. 

2.  After obtaining authorizations from the Veteran, physically or electronically associate with the claims file any outstanding private treatment records.

3.  Ask the Veteran to submit lay statements from himself and from other individuals who have first-hand knowledge of the debilitating effects of his service-connected coronary artery disease at any time since September 18, 1990.  Provide him a reasonable time to submit this evidence.

4.  Then schedule the Veteran for a VA examination to determine the severity of his coronary artery disease under the old and new rating criteria at all times from September 18, 1990.  The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of his service-connected coronary artery disease.  

In providing the requested summary, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then adjudicate the claim for higher evaluations for coronary artery disease since September 18, 1990.  The adjudication should consider the old rating criteria (38 C.F.R. § 4.104, Diagnostic Code 7005 (1997)) and the new rating criteria (38 C.F.R. § 4.104, Diagnostic Code 7005 (2014)) for rating coronary artery disease at all times from September 18, 1990.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations, including 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


